EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerald Chan on 1/26/22. The claims have been amended as follows:

1.	(Currently Amended) A wearable baby carrier comprising:
	a pad;
	a first strap coupled to, or configured for coupling to, the pad via a first strap connector, wherein the first strap is configured to extend over a first shoulder of a user of the wearable baby carrier;
	a second strap coupled to, or configured for coupling to, the pad via a second strap connector, wherein the second strap is configured to extend over a second shoulder of the user; and
	a first device connector coupled to the pad;
	wherein the wearable baby carrier has a first operation mode, and a second operation mode; 
	wherein in the first operation mode, the wearable baby carrier is configured to support a weight of a baby while the wearable baby carrier is worn by the user via the first strap and the second strap; and
	wherein in the second operation mode, the wearable baby carrier is configured to detachably couple to a baby device via the first device connector while the wearable baby carrier is not worn by the user; 
wherein the wearable baby carrier further comprises a spine coupled to the pad, wherein the spine comprises a plurality of spine components that are moveably connected in a series.

2.	(Canceled).

3.	(Canceled).

23.	(Currently Amended) An interface component configured for detachably coupling  the wearable baby carrier of claim 1 with a baby device, 
	a receiving surface configured to receive the wearable baby carrier;
	a securing mechanism configured to secure the interface component to the baby device; and
	 a connector configured to detachably couple with  the first device connector of the wearable baby carrier.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/28/22